Citation Nr: 0733686	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.

2.  Entitlement to specially adapted housing or a home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Jurisdiction over the veteran's file has 
been transferred to the RO in Waco, Texas.  

In a letter from the veteran's representative, received in 
March 2007, a videoconference hearing was requested before a 
Member of the Board (i.e., Veterans Law Judge).  In June 
2007, the RO sent the veteran notice that a hearing was 
scheduled on August 21, 2007.  The veteran failed to appear 
for his scheduled hearing, and there is no record that a 
request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  The veteran is service-connected for diabetes mellitus 
with peripheral neuropathy of both upper extremities, 
evaluated as 40 percent disabling; peripheral neuropathy of 
the right foot, evaluated as 40 percent disabling; peripheral 
neuropathy of the left foot, evaluated as 40 percent 
disabling; renal dysfunction, evaluated as 30 percent 
disabling; right ankle sprain with degenerative joint 
disease, status post mid-right foot repair, evaluated as 20 
percent disabling; status post left ankle sprain and 
degenerative arthritis with repair, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
degenerative disc disease, L4-L5, with lumbosacral strain and 
radiculopathy, right, evaluated as 10 percent disabling; 
hearing loss, right ear, evaluated as 0 percent disabling; 
and scar, right hand, evaluated as 0 percent disabling.  He 
is also determined to be totally disabled due to individual 
unemployability.  

2.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.  

3.  The veteran is not entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  


CONCLUSIONS OF LAW

1.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.808, 4.63 
(2007).

2.  The criteria for specially adapted housing or special 
home adaptation grant have not been met.  38 U.S.C.A. §§ 
2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.809, 
3.809a (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he should be found to be eligible 
for financial assistance in acquiring an automobile or other 
conveyance or special adaptive equipment, and that he is 
entitled to specially adapted housing or a home adaptation 
grant.  

The veteran is service-connected for diabetes mellitus with 
peripheral neuropathy of both upper extremities, evaluated as 
40 percent disabling; peripheral neuropathy of the right 
foot, evaluated as 40 percent disabling; peripheral 
neuropathy of the left foot, evaluated as 40 percent 
disabling; renal dysfunction, evaluated as 30 percent 
disabling; right ankle sprain with degenerative joint 
disease, status post mid-right foot repair, evaluated as 20 
percent disabling; status post left ankle sprain and 
degenerative arthritis with repair, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
degenerative disc disease, L4-L5, with lumbosacral strain and 
radiculopathy, right, evaluated as 10 percent disabling; 
hearing loss, right ear, evaluated as 0 percent disabling; 
and scar, right hand, evaluated as 0 percent disabling.  He 
is also determined to be totally disabled due to individual 
unemployability.  See RO rating decision, dated in January 
2004.   

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (2007).

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  The normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  
Id.  

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

The medical evidence consists of VA progress notes, and 
examination reports, and non-VA reports.  Overall, the VA 
reports show that in May 2000, the veteran underwent right 
foot surgery for flatfoot deformity and posterior tibial 
tendonitis, and left foot surgery (kinder procedure) for a 
collapsing valgus pes plano deformity with posterior tibial 
tendonitis.  In June 2001, he underwent a right knee 
arthroscopy and was found to have a posterior horn lateral 
meniscus tear.  In July 2001, he underwent an exostectomy of 
the left foot.  This evidence also shows ongoing treatment 
for diabetes, with significant limitations in activity 
advised due to complications.  These reports also show 
treatment for peripheral neuropathy, and podiatry reports 
show complaints of lower extremity pain and assessments that 
include tarsal tunnel syndrome.  An X-ray report for the 
right ankle, dated in May 2002, notes ossified bodies distal 
to the medial malleolus consistent with a prior ligamentous 
injury, and maintained joint spaces, and grossly normal soft 
tissues.  An X-ray report for the knees, dated in June 2002, 
notes bilateral tibial spine spurring, with normal-appearing 
joint spaces.  A July 2003 VA progress note indicates that 
the veteran had decreased range of motion at the ankles, with 
no dorsiflexion bilaterally, and notes, "Plan (rx) 
prescription for adaptive equipment for vehicle because of 
limited dorsiflexion."  

A September 2003 VA progress note contains a notation of 
bilateral tarsal tunnel syndrome and decreased range of 
motion, bilaterally, and notes, "ankles need adaptive 
vehicle equipment d/t (due to) difficulty driving with ankles 
in above condition."  

Statements from J.A.L., M.D., dated in 2003, note increased 
complications due to diabetes, to include labile blood 
sugars, "disabling neuropathy," and visual disturbances.  
Dr. L. states that the veteran is unable to complete simple 
tasks required in even a sedentary job.

A VA examination report, dated in June 2002, notes that the 
veteran reported left heel pain and burning, aggravated by 
prolonged standing.  On examination, he walked with a 
shortened stride, bipedal stancing gait, and mild grimace.  
The report indicates that the veteran was not using external 
supports or braces.  Plantar flexion was to 30 degrees (right 
foot) and 25 degrees (left foot), and "dorsi-extension" 
(presumably dorsiflexion) was to 10 degrees, bilaterally.  
The diagnoses were right foot resection of the navicular 
tuberosity and rooting of the posterior tibial tendon of the 
right foot, residual foot and scar pain associated with this 
procedure, stable ankle, mild to moderate, and residuals of 
foot and ankle pain associated with Kidner procedure, left 
foot, with myotech anchoring system for pes planovalgus 
deformity with posterior tibial tendonitis, stable ankle.  

A VA examination report, dated in April 2003, notes that the 
veteran reported constant pain the ankles which he graded at 
7/10 and which was increased by standing more than 15 
minutes, walking more than 200 yards, walking over uneven 
ground or wet surfaces, ascending stairs, changing weather, 
and "motion in general."  He also reported decreased 
flexibility.  On examination, he ambulated without 
assistance, with a right-antalgic gait.  He was wearing 
orthotics in both shoes.  The ankles had postoperative 
changes, with some tenderness and swelling.  Dorsiflexion was 
"5/10" (presumably five degrees), and plantar flexion was 
"25/30" (presumably 25 degrees).  There was no gross 
evidence of instability on drawer testing.  The diagnoses 
were post-traumatic instability, both ankles, post-multiple 
surgeries including reconstruction, post-traumatic arthritis, 
both ankles, and bilateral tarsal tunnel syndrome.  

A VA diabetes mellitus examination report, dated in August 
2003, shows that the veteran takes insulin on a daily basis.  
The report notes that he is "able to walk a quarter of a 
mile without any intermittent claudication", providing 
evidence against this claim.

On examination, he had good posture, and good physical 
development.  He had a normal gait without limp.  The report 
notes bilateral carpal tunnel syndrome with use of a splint 
on the left.  Reflexes were "5+5" bilaterally with decrease 
in vibratory sensation in the lower extremities.  The 
diagnoses were diabetes mellitus type 2 with hypertension, 
mild, and peripheral neuropathy.  

A VA eye examination report, dated in August 2003, shows that 
the veteran had corrected visual acuity of 20/20 OU (both 
eyes), providing evidence against this claim.  

A VA nerve conduction velocity (NCV) report, dated in 
September 2003, notes electrodiagnostic evidence of severe 
sensory peripheral neuropathy affecting the lower 
extremities.  

A VA joints examination report, dated in July 2005, notes a 
history of carpal tunnel release surgery for the hands, with 
complaints of weakness, pain, numbness, and tingling, 
aggravated by such activities as writing, lifting over two 
pounds, "mechanic jobs," and carpentry work.  The report 
also notes a history of bilateral ankle surgery, with 
impingement, complaints of numbness and tingling of the feet, 
and "constant severe pain," however, on examination, there 
was no sign of constant very severe pain.  The veteran 
reported very severe daily back pain with sciatic symptoms 
lasting two to three hours.  He indicated that his leg 
symptoms were aggravated "when he does a lot of working, 
like when he was a substitute teacher or doing carpentry 
work."  He was noted to be using knee braces, but not ankle 
braces.  On examination, he walked with no signs of pain or 
limping with ambulation.  There was no atrophy or muscle 
wasting in the upper extremities, and both the hands and arms 
had well-developed muscles.  Strength in the hands was 5+/5, 
and reflexes in the upper extremities were 2/4.  There was 
mild muscle atrophy in the lower extremities below the knees, 
however, muscle tone was within normal limits.  Lower 
extremity strength was 5-/5.  Ankle dorsiflexion was to 20 
degrees bilaterally, with mild pain at the extreme.  Plantar 
flexion was to 30 degrees bilaterally, with mild pain at the 
extreme.  Ankle reflexes were not elicited.  He could walk on 
his heels and toes with no obvious difficulties.  There was 
mild bowing at the knees.  The X-ray report impression notes 
mild osteoarthritic changes at the ankles, possible 
ligamentous calcification vs. old avulsion fracture at the 
medial malleolus of the right ankle.  The diagnoses were 
peripheral neuropathy of the upper extremities, manifested by 
carpal tunnel syndrome, peripheral neuropathy of the lower 
extremities, to include residuals of tarsal tunnel syndrome 
and longstanding diabetes mellitus, and residuals of 
bilateral ankle sprains manifested by mild muscle laxity and 
mild osteoarthritis.  

The examiner stated that the veteran did not have any 
evidence of loss of use of either the upper or lower 
extremities, providing more evidence against this claim.  

Automobile or Other Conveyance and Adaptive Equipment

The veteran argues that he should be found to be eligible for 
financial assistance in acquiring an automobile or other 
conveyance or special adaptive equipment.  He argues that a 
VA progress note, dated in July 2003, is probative of his 
claim, as it shows inter alia that he has no ankle 
dorsiflexion, bilaterally, and it indicates that he should be 
given a prescription for adaptive equipment for vehicle 
because of limited dorsiflexion.  

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.

For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  The evidence does not 
show that he has a loss of actual remaining function of 
either leg, foot, or hand, due to his service-connected 
disabilities such that he would be equally well served by an 
amputation stump at the site of election below either knee, 
or elbow, with use of a suitable prosthesis.  See 38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63.  Nor is the evidence sufficient to 
show that he has ankylosis of one or both knees or one or 
both hips.  In this regard, the July 2005 VA examination 
report shows the following: he walked with no signs of pain 
or limping with ambulation; there was no atrophy or muscle 
wasting in the upper extremities; both the hands and arms had 
well-developed muscles; strength in the hands was 5+/5; there 
was mild muscle atrophy in the lower extremities below the 
knees; lower extremity strength was 5-/5; ankle dorsiflexion 
was to 20 degrees bilaterally; plantar flexion was to 30 
degrees bilaterally; he could walk on his heels and toes with 
no obvious difficulties.  Furthermore, the examiner stated 
that the veteran did not have any evidence of loss of use of 
either the upper or lower extremities, and the report 
indicates that the veteran stated that his leg symptoms were 
aggravated when he does "a lot of working," to include work 
as a substitute teacher, and carpentry work.  

It is important for the veteran to understand that in 
reaching this decision, the Board has considered the July 
2003 and September 2003 VA progress notes.  These reports 
indicate that the veteran had no dorsiflexion of the ankle 
joints, and they contain notations to the effect that the 
veteran should be given a prescription for adaptive equipment 
for a vehicle because of limited dorsiflexion, and difficulty 
driving due to ankle symptoms.  However, these notations are 
not sufficiently supported by medical findings to warrant a 
grant of the benefits sought on appeal.  In this regard, as 
the July 2005 VA examination report is the most recent report 
of record, it is considered highly probative of the veteran's 
condition.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In summary, the evidence is insufficient to show 
that the veteran's service-connected disabilities have 
resulted in ankylosis of a knee, the loss, or loss of use of, 
a foot or a hand, or permanent impairment of vision of both 
eyes to the required specified degree.  

Simply stated, the Board finds that the post-service medical 
records, as a whole, provides evidence against this claim, 
indicating that the veteran does not meet the requirements 
needed to receive the benefit sought, outweighing the 
veteran's contentions. 

Accordingly, the Board must find that the preponderance of 
the evidence is against the veteran's claim, and that the 
claim of entitlement to a certificate of eligibility for 
financial assistance in acquiring an automobile or other 
conveyance or specially adaptive equipment must be denied.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.808, 4.63.

Specially Adapted Housing/Home Adaptation Grant

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2007).  

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a).

The evidence indicates that the veteran has bilateral ankle 
disabilities, a low back disability, peripheral neuropathy 
symptoms in all extremities, and that he is disabled to some 
degree as a consequence thereof.  However, the evidence does 
not show, nor has the veteran asserted, that he is blind or 
has visual acuity of 5/200 or less in both eyes.   With 
regard to the other criteria, the evidence is insufficient to 
show that the veteran has the loss or loss of use of one 
lower extremity.  

In this regard, the July 2005 VA examination report shows 
inter alia that the veteran walked with no signs of pain or 
limping with ambulation, that he could walk on his heels and 
toes with no obvious difficulties, that strength in the hands 
was 5+/5, that lower extremity strength was 5-/5, that ankle 
dorsiflexion was to 20 degrees bilaterally, and that plantar 
flexion was to 30 degrees bilaterally.  The examiner stated 
that the veteran did not have any evidence of loss of use of 
either the upper or lower extremities.  This opinion is the 
only competent opinion of record on this issue, and there is 
no competent countervailing evidence to show that the veteran 
has lost the use of a lower extremity due to a service-
connected disability.  Accordingly, the claim must be denied.  

The veteran also does not qualify for a grant for necessary 
special home adaptations, as he does not have compensation 
based on permanent and total service-connected disability 
which is due to blindness in both eyes with 5/200 visual 
acuity or less, or the anatomical loss or loss of use of both 
hands.  See 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2007).

The Board appreciates the significant degree of difficulty 
produced by the veteran's service-connected disabilities, 
which are collectively rated as totally disabling.  However, 
the competent medical evidence of record does not show that 
the criteria listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 
3.809, 3.809a have been met.  

The Duty to Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in August 2003, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letter 
also informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The August 2003 VCAA letter was mailed to 
the appellant prior to the RO's adjudication of his claims 
later that same month.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims are for a one-time 
benefit, and have been denied, any questions as to the 
disability rating or the appropriate effective date to be 
assigned are moot.  VA was not required, therefore, to 
provide this notice.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  

The veteran has been afforded examinations.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment is denied.

Specially adapted housing, and a home adaptation grant, are 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


